914 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James A. BISHOP, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-3345.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1990.
ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that on April 4, 1990, the magistrate denied a petition to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  Petitioner, Bishop, filed a notice of appeal from that order.


3
At the time this Sec. 2255 petition was filed with the magistrate, petitioner's direct appeal of his conviction was still pending.  We agree with the magistrate that a defendant who has a direct appeal pending may not maintain a Sec. 2255 action.   Jones v. United States, 453 F.2d 351 (5th Cir.1972).  Accordingly, the decision of the magistrate is affirmed.